—Appeal by defendant (1) from a judgment of the Supreme Court, Richmond County (Barlow, J.), rendered October 18, 1978, convicting him of attempted rape in the first degree, upon his plea of guilty, and imposing sentence and (2) by permission, from an order of the same court (Owens, J.), dated September 24, 1982, denying his motion pursuant to CPL 440.10 (1) (h) to vacate the judgment of conviction and to reinstate his plea of not guilty.
By order dated July 5, 1983, this court remitted the case to the Supreme Court for further proceedings and in the interim held the appeals in abeyance (People v Johnson, 96 AD2d 516).
After Criminal Term (Felig, J.), filed its report, this court, by order dated July 2, 1984, again remitted the case to the Supreme Court, Richmond County, for further proceedings *424and in the interim again held the appeals in abeyance (People v Johnson, 103 AD2d 755). Criminal Term has filed its report.
Judgment and order affirmed.
The evidence adduced at the hearing supports the conclusion of Criminal Term that the defendant’s plea was knowingly and voluntarily entered. Accordingly, Criminal Term did not abuse its discretion in denying defendant’s application to withdraw his guilty plea (see, People v Harris, 61 NY2d 9; People v Parker, 85 AD2d 565; People v Lewis, 46 NY2d 825, 826). Mangano, J. P., O’Connor, Niehoff and Lawrence, JJ., concur.